Hurt, Judge.
But one question is deemed of sufficient importance for notice.
Appellant was indicted for the theft of a certain horse, alleged to have belonged to Fabian Flores. That said horse was taken from the possession of, and was the property of, said Fabian Flores. Hpon this indictment he was placed upon trial, that is, the jury were sworn and defendant pleaded to the indictment, before a court of competent jurisdiction. Hpon discovering that Flores’s given name was not Fabian, the district attorney entered a nolle prosequi.
Subsequently appellant was indicted for the theft of the same horse, it being alleged in said last indictment that the horse was taken from the possession and was the property of Antonio Flores. When placed upon trial upon this second indictment, defendant pleaded jeopardy, which plea was supported by the facts supra.
*603[Opinion delivered March 13, 1886.]
Under the above facts, was the plea good? We must answer this question in the negative. (Bish. Cr. Law, vol. 1, 1020, 1021, 1027, 1049, 1051, 1052; Pennsylvania, v. Huffman, Addison, 140; Comm. v. Mortimer, 2 Va. Cas., 325; Hite v. The State, 9 Yerger, 357; People v. Warren, 1 Parker, 338; People v. Allen, id., 445.)
The judgment is affirmed.

Affirmed.